UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

UNITED STATES OF AMERICA,

               -against-                         MEMORANDUM AND ORDER
                                                   08-CR-0332 (EK)
FRANTZ METELLUS,

                      Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:


     Defendant asks the Court to modify a criminal restitution

order against him and to lift the government’s lien on one of

his properties.    For the reasons set forth below, Defendant’s

motion is denied.

                             Background

     Defendant pleaded guilty in 2009 to conspiracy to commit

wire and bank fraud in a mortgage scheme that caused millions of

dollars in losses to twelve mortgage companies.      Dkt. No. 349,

Judgment.   As part of the sentence, Judge Weinstein imposed a

restitution judgment of approximately $5.1 million, jointly and

severally with all co-defendants.      Id.   Due to the Defendant’s

financial circumstances, Judge Weinstein ordered a payment

schedule of $100 per month beginning one year after the

Defendant’s release from a six-month term of incarceration.       Id.

Defendant made monthly restitution payments totaling $2,500


                                   1
between March 2012 and April 2014; since then, however,

Defendant has made only a single $100 payment in June

2019.    Dkt. No. 422, Gov’t Feb. 13, 2020 Letter.

        A lien attached to certain property owned by the Defendant

under 18 U.S.C. § 3613(c), including a property at 469 DeKalb

Avenue (“469 DeKalb”) in Brooklyn, New York.       Id.   In May 2019,

Defendant entered into a contract for the sale of 469 DeKalb,

which is in foreclosure, for $1.15 million, and Defendant then

contacted the government to request the release of the lien.

Gov’t Feb 13, 2020 Letter; 429-1, 469 DeKalb Contract.       The

government declined to lift the lien and instead proposed a

settlement in which the Defendant would receive $25,000 from the

sale of the property and the remainder of the profit,

approximately $180,000, would be applied to the restitution

judgment.    Gov’t Feb. 13, 2020 Letter.    Defendant declined this

offer.     Id.

        Defendant states his diminishing financial circumstances

require that he use one-half of the profit from the property’s

sale to pay down a personal loan.       Dkt. No. 419, Def. Jan. 24,

2020 Letter.     To this end, Defendant asks the Court (1) to amend

the restitution order to an amount commensurate with Defendant’s

level of culpability or to an amount Defendant can pay off with

the sale of 469 DeKalb; and (2) to lift the government’s lien on

469 DeKalb.      Id.; Dkt. No. 428, Def. Mar. 9, 2020 Letter.

                                    2
                                 Discussion

    I.     The Restitution Order

         The Defendant argues that the Court has discretion to amend

the restitution order pursuant to 18 U.S.C. § 3664(f) and (h).

Def. Mar. 9, 2020 Letter.       Section 3664(f) gives the court the

ability to set a payment schedule “in the restitution order”

based on the financial resources of the defendant.            Section

3664(h) states, “[i]f the court finds that more than 1 defendant

has contributed to the loss of a victim, the court may make each

defendant liable for payment of the full amount of restitution

or may apportion liability among the defendants to reflect the

level of contribution to the victim’s loss and economic

circumstances of each defendant.”1

         Those sections are applied at sentencing to set the amount

and payment of restitution in the restitution order.            Once the

sentence is imposed, however, 18 U.S.C. § 3664(o) states that a

restitution order is a “final judgment” and may only be

“modified” on appeal of the sentence, which Defendant did not

pursue.      See United States v. Kyles, 601 F.3d 78, 83 (2d Cir.

2010).     “Restitution is part of a criminal sentence, and so the

district court’s jurisdiction to vacate or modify a restitution

order once issued is quite limited.”          United States v. Baudanza,


1 Additionally, the Defendant does not ask the Court to modify the monthly
payment schedule under 18 U.S.C. § 3664(k), nor does the court choose to do
so.

                                      3
No. 06-CR-0181 (RJD), 2014 WL 795639, at *4 (E.D.N.Y. Feb. 27,

2014) (citing Kyles, 601 F.3d at 83).

       The Court therefore cannot modify the total restitution

amount nor the method of liability in the restitution judgment.

  I.     The Lien on 469 DeKalb.

       The Defendant cites no law that gives the Court the

authority to lift a lien attached to a restitution order

pursuant to 18 U.S.C. § 3613(c).       Neither does the Defendant’s

monthly payment schedule offer a reprieve from the execution of

the lien.   As the Defendant recognizes, the restitution judgment

is governed by the Mandatory Victim’s Restitution Act (“MVRA”).

The MVRA “eliminates most of the [court’s] discretion,” which is

“now restricted to crafting the schedule of payments during the

time the defendant is under sentence.”        United States v. Walker,

353 F.3d 130, 133 (2d Cir. 2003).       However, “the significance of

that schedule is diminished by the fact that the victim may

convert the restitution order into an abstract of judgment for

the full amount of the restitution order, which shall be a lien

on the property of the defendant.”        Id. (quotations omitted).

       The government may execute the lien because Defendant is in

default on the restitution payments, which are significantly

more than ninety days past due.        See 18 U.S.C. § 3572(i).

“Notwithstanding any installment schedule, when a fine or

payment of restitution is in default, the entire amount of the

                                   4
fine or restitution is due within 30 days after notification of

the default.”   18 U.S.C. § 3572(i); cf. United States v. Hughes,

914 F.3d 947, 949 (5th Cir. 2019) (finding that, where the

restitution order specified a payment schedule, the government

could not enforce the order beyond its plain terms absent a

default on the payment plan); United States v. Villongco, No. CR

07-9, 2017 WL 2560905, at *5 (D.D.C. June 13, 2017) (“[S]ince

the defendant has complied thus far with his obligation under

the installment payment order, no amount is past due such that

the government could collect on its lien.”).

     Therefore, the Court denies Defendant’s request to lift the

government’s lien on 469 DeKalb.



SO ORDERED.


                               /s/ Eric Komitee_____________
                               ERIC KOMITEE
                               United States District Judge

Dated:    Brooklyn, New York
          April 14, 2020




                                   5
